Epitomized Opinion
FUNK, J.:
Lewalsky, while driving his machine in Lorain, collided with an auto bus and as a. result one Olga Timm was killed. The evidence indicated that Lew-alsky was violating several sections of the criminal laws of Ohio, by exceeding the speed limit, by driving while intoxicated and . by failing to observe traffic rules. He was convicted of manslaughter in the lower court and now prosecutes error on the ground that the trial court, in its charge to thé jury, used the expression “contributed to the proximate cause of her death.” In' several other paragraphs of the charge the court indicated very clearly that the violation of the- statutes must have been .the proximate cause of the death. Held by the Court of Appeals in affirming the conviction.
1.Admitting that the expression “contributed to the proximate cause of death” is improper, there is still no prejudicial error. Although a particular part ,of a charge, taken by itself, is erroneous, yet if in view of. the evidence in the case the jury could not have been misled and the verdict appears to be correct, the judgment of the lower court will not be :r ever sed-.